                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE


UNITED STATES OF AMERICA                           )
                                                   )
v.                                                 )      Case No. 3:20-CR-104
                                                   )
DONAVON E. FILLINGER                               )

                                         ORDER

       On January 27, 2021, United States Magistrate Judge C. Clifford Shirley conducted

a change of plea hearing and filed a Report and Recommendation (“R&R”) recommending:

(1) that the Court find that the plea hearing in this case could not be further delayed without

serious harm to the interests of justice; (2) that the defendant’s plea of guilty to the charge

in Count One of the Information be accepted; (3) that the defendant be found guilty of that

charge; (4) that a decision on whether to accept the plea agreement be deferred until

sentencing; and (5) that the defendant remain on bond until his sentencing hearing. [Doc.

9]. No objections have been filed to the R&R, and the time for doing so has now passed.

See Fed. R. Crim. P. 59(b)(2).

       The Court has thoroughly reviewed the R&R. Having done so, Magistrate Judge

Shirley’s R&R [Doc. 9] is ACCEPTED and ADOPTED in full.

       Pursuant to 28 U.S.C. § 636(b)(1), it is ORDERED that:

       1. The plea hearing conducted in this case on January 27, 2021, could not
       have been further delayed without serious harm to the interests of justice;




Case 3:20-cr-00104-RLJ-HBG Document 11 Filed 02/11/21 Page 1 of 2 PageID #: 75
      2. The defendant’s plea of guilty to Count One of the Information, that is, of
      committing theft of public money, in violation of 18 U.S.C. § 641, is
      ACCEPTED;

      3. The defendant is ADJUDGED guilty of Count One of the Information;

      4. The decision whether to accept the parties’ plea agreement is
      DEFERRED until sentencing; and

      5. The defendant shall remain on bond until sentencing, which is scheduled
      to take place on Tuesday, May 25, 2021, at 11:00 a.m. in Knoxville.

             IT IS SO ORDERED.

                                                       ENTER:



                                                              s/ Leon Jordan
                                                        United States District Judge




                                            2

Case 3:20-cr-00104-RLJ-HBG Document 11 Filed 02/11/21 Page 2 of 2 PageID #: 76
